DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities: 
In claim 1 lines 3-4, “at least one of the interconnected polymeric strand” should be corrected to “at least one of the interconnected polymeric strands”
In claim 5 line 2, “to x direction” and “to y direction” should be corrected to “to an x direction” and to “to a y direction”, respectively
In claim 6 line 2, “to x direction” should be corrected to “to an x direction”
In claim 7 line 2, “comprises” should be corrected to “comprise”
In claim 13 line 1, “wherein aspect ratio” should be corrected to “wherein an aspect ratio”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 5 recites the limitation "the tensile strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a tensile strength”.

Claim 6 recites the limitation "the tensile strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a tensile strength”. Additionally, regarding claim 6, the limitation “more than 2.23 Mpa” is an open range which renders the claim indefinite. The range  is not defined by the claim, the specification does not provide a standard for ascertaining the upper limit of the range for the distance between the adjacent curved portions, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 11 recites the limitation "the height".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a height”.



Regarding claim 13, the limitation “greater than 1:1” is an open range which renders the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the upper limit of the range for the distance between the adjacent curved portions, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 15 recites the limitation "the reduced pressure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “a reduced pressure”. Additionally, regarding claim 15, the limitation “connected to the opening of the article” and “through the opening” render the claim indefinite as it is unclear if the opening is the same as the “plurality of openings” in claim 1 line 6. For examination purposes, these limitations are understood as the same feature. 

Claim 19 recites the limitation "the reduced pressure source" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “a reduced pressure source”.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2010/0160876 A1).
Regarding claim 1, Robinson discloses an article (manifold 212) comprising: 
a network of interconnected polymeric strands (curved members 236) (Figs. 4A-4B, ¶ 0049-0050) and Robinson discloses the manifolds 112/212 to be made from a suitable material such as an elastomer (¶ 0035); wherein each of the interconnected polymeric strands has a first surface (along X-Y plane) adapted to contact a tissue site (103), as Robinson teaches the manifold of Figs. 4A-4B to be used as part of the wound 
a plurality of openings (flow channels 240) between adjacent interconnected polymeric strands (Fig. 4B, ¶ 0050);
wherein the article is a negative pressure wound therapy article (Figs. 1-2, ¶ 0003, 0023).

Regarding claim 7, Robinson further discloses wherein the polymeric strands comprise an elastomeric polymer (¶ 0035). 

Regarding claim 14, Robinson further discloses wherein essentially all of the interconnected polymeric strands are non-linear (Figs. 4A-4B, ¶ 0049-0050).

Regarding claim 15, Robinson further discloses a system (100) comprising:
the article (manifold 112/212) of claim 1 (see above); and
a reduced pressure source (142) fluidly connected to the opening (flow channels 240) of the article to deliver the reduced pressure through the opening, between the features, and to the tissue site (Figs. 1-2, 4A-4B, ¶ 0048-0050). 


providing (Figs. 1-2) the article of claim 1 (see above); and
positioning the article on a wound (Figs. 1-2, ¶ 0047-0048). 

Regarding claim 17, Robinson further discloses the method further comprising coupling a reduced pressure source (142) to the article (Fig. 1, ¶ 0047-0048).

Regarding claim 18, Robinson further discloses the method further comprising applying a reduced pressure to the wound through the article (Fig. 1, ¶ 0047-0048). 

Regarding claim 19, Robinson further discloses wherein applying the reduced pressure to the wound comprises activating the reduced pressure source coupled to the article (Fig. 1, ¶ 0048). 

Regarding claim 20, Robinson further discloses wherein positioning the article on the wound comprises placing the article over the wound with the features on the first surface (Figs. 1-2, 4A-4B, ¶ 0047, 0049), since Robinson teaches the manifold of Figs. 4A-4B to be used as part of the wound treatment system in Figs. 1-2, as manifold 112 (Figs. 1-2, 4A-4B, ¶ 0023, 0049-0050) and as such, placing the manifold over the wound (103) having the projections (226) on the first surface (see above rejection).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson.

However, Robinson teaches examples of elastomeric materials being polymers including polyurethanes (¶ 0027), to exhibit the resilient and recovery of an elastomeric polymer (as motivated by ¶ 0027). Since Robinson teaches polyurethanes to be a suitable material and is known to be used in negative pressure wound therapy article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the elastomeric material of the strands of Robinson, to be polyurethane to increase resilience and recovery. 

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Robinson, as applied above in claim 1, except for a density of features extending from the first surface of less than 1,000/square inch. 
However, Robinson teaches different interchangeable manifolds with features (projections) of different densities (for example Figs. 3A, 4A, 5A) and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the article of Robinson with a density of features extending from the first surface of less than 1,000/square inch, to tailor the density for a specific use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

12.	Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Bowen (US 5827246).
	Regarding claims 2-4, all of the elements of the current invention have been substantially disclosed by Robinson, as applied above in claim 1. Robinson is silent to at least one of the interconnected polymeric strands being linear (claim 2), the network comprising alternating non-linear polymeric strands and linear polymeric strands (claim 3) and the non-linear polymeric strand having a sinusoidal curve (claim 4). 
	Bowen, however, teaches a vacuum pad for hazardous fluids (Bowen Figs. 2, 3B, Col 6 lines 4-14) pertinent to the problem of forming a manifold with flow channels for passage of fluid during vacuum or negative pressure, wherein at least one of the strands is linear (46b, 48b), wherein the network comprises alternating non-linear (50b) polymeric strands and linear (46b, 48b) polymeric strands, and wherein the non-linear (50b) polymeric strand has a sinusoidal curve (Bowen Fig. 3B, Col 7 lines 7-16). Bowen teaches this configuration to prevent fluid flow laterally between adjacent fluid flow channels (as motivated by Bowen Col 6 lines 58-59) and features of the network can vary depending on the intended application (as motivated by Bowen Col 6 lines 15-17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation of the polymeric strands in the network of the Robinson device, to have at least one of the interconnected polymeric strands be linear (claim 2), have the network comprise alternating non-linear and linear polymeric strands (claim 3), and have the non-linear polymeric strand be sinusoidal shaped (claim 4), as suggested by Bowen, to prevent re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

	Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Robinson, as applied above in claim 1. Robinson is silent to 
Bowen, however, teaches a vacuum pad for hazardous fluids (Bowen Figs. 2, 3B, Col 6 lines 4-14) pertinent to the problem of forming a manifold with flow channels for passage of fluid during vacuum or negative pressure, wherein an aspect ratio of the opening is greater than 1:1 (Bowen Fig. 3B, Col 7 lines 7-16, see Annotated Fig. 1 below). Further, Bowen teaches a sinusoidal curve shape as taught in the present specification (p. 5 line 1-22).  Bowen teaches this configuration to prevent fluid flow laterally between adjacent fluid flow channels (as motivated by Bowen Col 6 lines 58-59) and features of the network can vary depending on the intended application (as motivated by Bowen Col 6 lines 15-17). 

    PNG
    media_image1.png
    193
    550
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 3B of Bowen showing an aspect ratio greater than 1:1 since the length is larger than the width. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings in the network of the Robinson device, to have an aspect ratio of the opening is greater than 1:1, as suggested by Bowen, to prevent fluid flow laterally between adjacent fluid flow channels. 

13.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Bharti (US 2011/0112492 A1).
	Regarding claims 5-6, all of the elements of the current invention have been substantially disclosed by Robinson, as applied above in claim 1, except for a tensile strength.
However, Robinson teaches the strands to be elastomers (Robinson ¶ 0035) and further teaches examples of elastomeric materials being polymers including polyurethanes (Robinson ¶ 0027), to exhibit the resilient and recovery of an elastomeric polymer (as motivated by Robinson ¶ 0027). Since Robinson teaches polyurethanes to be a suitable material and is known to be used in negative pressure wound therapy article, and Applicant provides the polymeric strands being polyurethanes (see specification p. 8 lines 4-6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the elastomeric material of the strands of Robinson, to be polyurethane to increase resilience and recovery. 

Furthermore, Bharti teaches a wound dressing for a negative pressure treatment (Bharti abstract) in the same field of endeavor, wherein a polymeric material used in the article can be a polyurethane or a polyolefin, specifically ENGAGE (Bharti ¶ 0157). Applicant notes an embodiment of the article using ENGAGE polyolefin elastomer (see specification p. 10 lines 26-29). Bharti teaches it would have been obvious to use this same material in the art of negative pressure wound therapy articles.

As such, the properties of an article to have a tensile strength of the article parallel to an x direction greater than the tensile strength of the article parallel to a y direction (claim 5) and have a tensile strength of the article parallel to an x direction more than 2.23 Mpa (claim 6), are reasonably expected, since it would be obvious that two articles of the same material exhibit the same properties.

14.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Olson (US 2012/0053539 A1).
	Regarding claims 9-11, all of the elements of the current invention have been substantially disclosed by Robinson, as applied above in claim 1. Robinson is silent to a height of the features (claim 9), a width of the features (claim 10), and a ratio of the height to width of the features (claim 11). 
	Olson, however, teaches an article a negative pressure wound therapy article with features (Olson Figs. 1-3, ¶ 0024-0025), in the same field of endeavor, wherein the features (protrusions 51) have a height of 0.1 mm to 5 mm, which is equivalent to 100 µm to 5000 µm, and a width of 0.1 mm to 2.0 mm, which is equivalent to 100 µm to 2000 µm (Olson Fig. 3, ¶ 0026), to distribute reduced pressure to the tissue site (as motivated by Olson ¶ 0028) and the shape, sizing and spacing of the protrusions are taught to vary depending on the specific use (as motivated by Olson ¶ 0027). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Furthermore, given the ranges taught in Olson for the height and width of the features (Olson ¶ 0026), Olson also teaches a ratio of a height to width of the features (51) is no more than 1:1 (claim 11), since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a height and width of the features of the Robinson device in a ratio of no more than 1:1, such as height of 100 µm and width of 100 µm, as suggested by Olson, to tailor the dimensions for the specific use to distribute reduced pressure to the tissue site, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
15.	Claims 1-15 of this application are patentably indistinct from claims 1-15 of copending Application No. 16/624785, and claims 1-4 and 6-20 of this application are patentably indistinct from claims 1-4 and 6-10 of copending Application No. 16/770989. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/770989 (hereinafter ‘989) and 16/624785 (hereinafter ‘785) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements as presented in claim 1 of the present application are taught in claim 1 of both co-pending applications (‘989 and ‘785).
All of the limitations of claims 2-15 of the present application can be found in claims 2-15 of copending ‘785.
All of the limitations of claims 2-4 and 6-20 of the present application can be found in claims 2-4 and 6-20 of copending ‘989.


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liu (US 2016/0074552) teaches a hydrocolloid article of polymers for medical dressings with an alternating arrangement of linear and non-linear strands. 
Scholz (US 5593628) teaches a casting material of alternating arrangement of linear and non-linear strands. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/05/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781